Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102 (a) (1)/ (a) (2) as being anticipated by Cahall et al (US20170374253).
Regarding claim 1, Cahall et al teaches an external lens for a mobile terminal, comprising: a first lens group (L1) and a second lens group (L2) consisting of cylindrical lenses arranged from an object side to an image side, the first lens (L1) group being in the X direction with a power less than zero, a power of the second lens group (L2) in the X direction is greater than zero; and a power of the external lens in the Y direction is zero (paragraph 49-51)); wherein the first lens group(L1) and the second lens group (L2)being disposed on an exterior surfaces of the mobile terminal (see figure 1); paragraphs 49-51).
Regarding claim 2, Cahall et al teaches the external lens according to claim 1, wherein the cylindrical lenses comprises two lenses: a first lens (L1) and a second lens (L2); the first lens group includes a first lens (L1), and the second lens group comprising the second lens (L2).
Regarding claim 10, Cahall et al teaches the external lens according to claim 1, wherein the mobile terminal (see figure 1) is a mobile phone, and the external lens (L1, L2) is used in conjunction with a rear camera of the mobile phone (see figure 1).
Regarding claim 11, Cahall et al teaches the external lens according to claim 10, further comprising: a mounting structure(paragraph 49) mounted on the mobile phone (see figure 1); and a lens body (paragraph 49-51) detachably mounted to the mounting structure; wherein at least two of  the cylindrical lenses are disposed on the lens body (paragraph 51).

Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sasaki et al (US20190250415).
Regarding claim 1, Sasaki et al teaches an external lens for a mobile terminal, comprising (Figure 12-13 and 17): a first lens group (18) and a second lens group (16) consisting of cylindrical lenses arranged from an object side to an image side, the first lens group (18) being in the X direction with a power less than zero, a power of the second lens group (16) in the X direction is greater than zero; and a power of the external lens in the Y direction is zero (paragraph 68,69,73) wherein the first lens group(18) and the second lens group (16)being disposed on an exterior surfaces of the mobile terminal (see figure 13).
Regarding claim 2, Sasaki et al teaches the external lens according to claim 1, wherein the cylindrical lenses comprises two lenses: a first lens (18) and a second lens (16); the first lens group includes a first lens (18), and the second lens group comprising the second lens (16).
Regarding claim 10, Sasaki et al teaches the external lens according to claim 1, wherein the mobile terminal (paragraph 69; figures 12-13) is a mobile phone, and the external lens (12, 102) is used in conjunction with a rear camera of the mobile phone (figures 12-13).
Regarding claim 11, Sasaki combination teaches the external lens according to claim 10, further comprising: a mounting structure(34) mounted on the mobile phone (see figures 12-13); and a lens body (14) detachably mounted to the mounting structure; wherein at least two of the cylindrical lenses are disposed on the lens body (paragraph 46, 48,49,67 and 68).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, 11 is/are rejected under 35 U.S.C. 102 (a) (1)/ (a) (2) as being anticipated by Mika Aikio (WO 2017174867) in view of Sasaki et al (US20190250415).
Regarding claim 1, Mika Aikio teaches an external lens for a mobile terminal, comprising: a first lens group (LNS11, LNS12) and a second lens group (LNS13, LNS14, LNS15) consisting of cylindrical lenses arranged from an object side to an image side, the first lens group being in the X direction with a power less than zero, a power of the second lens group in the X direction is greater than zero; and a power of the external lens in the Y direction is zero (page 8, lines 1-5); wherein the first lens group and the second lens group being disposed on an exterior surfaces of the mobile terminal .
	Mika Aikio cylindrical lens are mounted internal to the mobile surface. The cylindrical lenses are a part of an anamorphic lens group. 
 Sasaki et al teaches an external lens for a mobile terminal, comprising (Figure 12-13 and 17): a first lens group (18) and a second lens group (16) consisting of cylindrical lenses arranged from an object side to an image side, the first lens group (18) being in the X direction with a power less than zero, a power of the second lens group (16) in the X direction is greater than zero; and a power of the external lens in the Y direction is zero (paragraph 68,69,73) wherein the first lens group(18) and the second lens group (16)being disposed on an exterior surfaces of the mobile terminal (see figure 13). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since attaching an anamorphic lens external of the  device, whether the device includes a spherical or anamorphic lens, is known art and increases imaging use/FOV of the device, as taught by Sasaki (paragraph 69) 
Regarding claim 2, Mika Aikio teaches the external lens according to claim 1, wherein the cylindrical comprises two lenses: a first lens (1) and a second lens (2); the first lens group includes a first lens (1) - LNS11, and the second lens group comprising the second lens (2)-LNS13 or LNS15.
Regarding claim 3, Mika Aikio teaches the external lens according to claim 2, wherein the first lens (1)-LNS11 comprises a concave-convex cylindrical lens of negative power (see figure 1A); and/or the second lens (2)-LNS13 comprises a positive light a meniscus cylindrical lens. 
Regarding claim 4, Mika Aikio teaches the external lens according to claim 1, wherein the cylindrical lens comprises three lenses: a first lens (LNS11), a second lens (LNS13 or LNS14 or LNS15) and a third lens (LNS12 or LNS15, or LNS14); and the first lens group includes the first lens (LNS11) a lens, the second lens set comprising the second lens (LNS15) and the third lens (LNS14) very close glued together. The second lens set teaches two lenses very close together. Although, the Mika Aikio- Sasaki combination  fails to disclose glued lenses, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include to lenses glued together, since it would provide a functionally equivalent compound lens to help correct for aberrations. 
Regarding claim 5, Mika Aikio-Sasaki combination fails to specifically disclose the external lens according to claim 1, wherein the first lens group and the second lens group satisfy the following conditions: -0.85<f1/f2<-0.70, wherein f1 is the focal length of first lens group in the x direction and f2 is the focal length of the second lens group in the X direction. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to balance the powers of the first and second lens groups to ensure the light is directed along the optical axis to the imaging plane with little aberration. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include this feature, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Mika Aikio teaches the external lens according to claim 1, wherein the first lens group (LNS11, LNS12) is made of a low refractive index and a high Abbe number material; and the second lens group (LNS13, LNS14, LNS15) is made of a high refractive index and a  low Abbe number material. – Mika Aiko teaches the first lens group has a higher abbe number than the second lens group and the second group includes several higher refractive index lenses than the first lens group. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the Mika Aikio-Sasaki combination to include this feature to ensure the balance in optical aberrations introduced into the imaging system. 
Regarding claim 7, Mika Aikio teaches the external lens according to claim 1, wherein the first lens group satisfies the following conditions:
1.48<ND<1.74, 
52<Vd,72- the first group of lenses have glass material N-LAK34 and N-SK4 which have refractive index and abbe values in the claimed range. 
ND is the refractive index of d light, and Vd is the Abbe number; and/or,
the second lens set satisfies the following conditions:
1.7<Nd<1.95, 16<Vd<30
Nd is the refractive index of d light, and Vd is the Abbe number.
Regarding claim 10, Mika Aikio teaches the external lens according to claim 1, Mika Aiko teaches the anamorphic lenses attached to an imaging device (figure 7) can include images transmitted via mobile phones. However, Mika Aiko fails to specifically disclose wherein the mobile terminal is a mobile phone, and the external lens is used in conjunction with a rear camera of the mobile phone.
Sasaki et al teaches an anamorphic lens (12, 102-figures 12-13, 17) wherein the mobile terminal (paragraph 69; figures 12-13) is a mobile phone, and the external lens (12, 102) is used in conjunction with a rear camera of the mobile phone (figures 12-13). Thus it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since Sasaki teaches including anamorphic lenses attached to mobile phones as a known digital imaging methodology.
Additionally, an “[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
Regarding claim 11, the Mika Aiko-Sasaki combination teaches the external lens according to claim 10, Sasaki further comprising: a mounting structure(34) mounted on the mobile phone (see figures 12-13); and a lens body (14) detachably mounted to the mounting structure; the at least two cylindrical lenses are disposed on the lens body (paragraph 46, 48,49,67 and 68).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US201902540415).
Regarding claim 8, the external lens according to claim 1, wherein the cylindrical lenses have a square axisymmetric structure (planar side paragraphs 58-62), and Sasaki fails to specifically disclose the Maximum cylindrical lens length of the external lens is <26mm and the width is <24mm. Sasaki teaches the lens can have other dimensions. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a functionally equivalent structure and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Sasaki et al fails to specifically disclose the external lens according to claim 8, wherein the external lens comprises a cylindrical lens body, the cylindrical lenses are disposed on the lens body, and the lens body is of a size of Total Track Length (TTL)<17.0 mm, with the largest diameter thereof being <38mm. Sasaki teaches the lens can have other dimensions (paragraphs 58-62). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a functionally equivalent structure and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kolehmainen Timo (US20050128335) teaches anamorphic lenses attached to a camera.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH